BAKER, Circuit Judge
(after stating the facts as above). Long before Lowry’s time, as the record shows, various sorts of vegetable fibers and stalks had been twisted into twine. It was old, also, “to wrap a thread of cotton or other suitable material around the outside” of twine made from coarse and brittle fibers. The new thing that Lowry did was to make twine by wrapping thread around twist .1 grass, hay, or straw. But the fact that a thing is new does not prove that invention was present any more .than it establishes the other element of patentability — usefulness. In our judgment, no invention was involved in applying to the known grass, hay, or straw rope the wrapping of thread that had been applied to other coarse and brittle fibers. This patent comes fully, we believe, within the line of cases illustrated by Morris v. McMillin, 112 U. S. 244, 5 Sup. Ct. 218, 28 L. Ed. 702, and Underwood v. Gerber, 149 U. S. 224, 13 Sup. Ct. 854, 37 L. Ed. 710. Against this view appellant lays stress on the asserted fact that a great industry has been built upon the patent. The industry of manufacturing mats and the like out of wild marsh grass or sedge is due, we think, rather to the commercial ability and financial resources at the command of appellant than to Eowry’s conception of making binder twine *142from common farm products. 'But, if appellant’s assertion were to be taken as true, it would only be influential • in resolving a doubt. It would not also serve'to inject a doubt into an otherwise clear case.
' Koeck was a weaver of rag carpets on a hand loom. The woven fabric of his patent is the result of applying to the Lowry twine as woof the warp and the methods of weaving which he had been applying to strips of rags as woof. .He exercised, we find, only the ordinary skill of his trade.
The decree is affirmed.